Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8,9,11-14,16,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiler (US Pub No 2004/0200855).
With respect to claim 1, Weiler shows a container, consisting of a plastic material (disclosed in paragraph 17), having a container body (16) for receiving a fluid and having a neck part (22) adjoining the container body (16), wherein said neck part (22) having at its free end a discharge opening (26) for the fluid, which is closed by a head part (29) and covered by a cap (14), which penetrates the head part (29) by means of at least one opening part (50) during a screw-on motion in one direction of rotation, wherein said cap (14) is connected to a retaining ring (54), forming a unit (the cap and ring connected together) with the latter, via a connection device (58), and, after the connection device (58) has been disengaged, releases the discharge opening for removing fluid via the penetrated head part (29) in the course of an unscrewing motion in the opposite direction of rotation and on removal from the container body (16), wherein individual first blocking elements (23) projecting outwards are provided on the 
With respect to claim 2, Weiler shows characterized in that the first blocking elements of the neck part (22) are formed by the ends (shown but not labeled) of ramps (23), which protrude beyond the outer circumference of the neck part (22), and that the second blocking elements (64) of the retaining ring (54) consist of individual, inclined bars (64) on the inner circumferential side of the retaining ring (54).  
With respect to claim 3, Weiler shows characterized in that the second blocking elements (64) of the retaining ring (54) are combined in pairs to form fixing groups (see fig. 3, it shows groups of 64) and that every second blocking element (64) is at a distance from the further second blocking element (64) of a fixing group (see fig. 3), and 
With respect to claim 4, Weiler shows characterized in that during the screw-on motion of the cap (14) starting from the attachment position, the blocking element (64) of a fixing group (shown in fig. 3) arranged adjacent to a ramp (23) of the neck part (22) slides along the ramp (23) until the ramp (23), completely passed by this blocking element (64), comes into latching engagement with the associated fixing group (fig.3) of second blocking elements (64). 
With respect to claim 5, Weiler shows characterized in that the neck part (22) forms an annular body (the collar or 22) in the direction of the container body (16), and in that said annular body (22) supports the individual ramps (23), which are arranged equidistantly from one another along the outer circumference of the annular body (22), which on its side facing away from the container body (16), has a stop surface (the lower collar shown but not labeled in fig. 1) for the free end face of the cap (14), which comes into contact with the stop surface (lower collar of the container) as soon as the respective opening part (50) has penetrated the head part (29). (see fig. 5) 
With respect to claim 6, Weiler shows characterized in that when the cap (14) is screwed on in the direction of the stop surface (collar on container 12 ), the cap (14) entrains the retaining ring (54) via the connection device (58), and in that said retaining ring (54) moves coaxially with the longitudinal axis (“z-axis”) of the container body (16) in the direction of the latter axially along the annular body (22) until the cap (14) abuts against the annular body (22).
With respect to claim 8, Weiler shows, that the head part (29), which is cylindrical in shape, adjoins the external thread (30) of the neck part (22) via an extraction cone (24), and in that the free end face of said head part (29), formed in the manner of a membrane (29), can be penetrated by the opening part in the form of a mandrel (50) in the cap (14).
With respect to claim 9, Weiler shows  characterized in that the cylindrical outer circumferential surface of the head part (29) serves as a guide surface for a guide body (48) of the cap (14), and in that said guide body (48) encompasses the mandrel (50) at the rim.  
With respect to claim 11, Weiler shows characterized in that the connection device (58) between the retaining ring (54) and the cap (14) can be implemented by means of predetermined breaking points (58), which act, as projecting predetermined breaking webs (58) having a reduced cross-section, on the outer circumference of the cap (14) until the connection device is disconnected.  
With respect to claim 12, Weiler shows characterized in that the unit (the cap and ring) comprising of the cap (14), the retaining ring (54) and the connection device (58) is formed from an one-piece plastic molding, in particular an injection-molded part.  
With respect to claim 13, Weiler shows, characterized in that the retaining ring (54) has support struts (61) on the inner circumference outside of the fixing groups (group of 58) and the predetermined breaking bars (58), and in that said support struts, preferably starting from an upper annular surface of the retaining ring (54), extend axially up to a length such that, in the attachment position of the unit (17) below the 
With respect to claim 14, Weiler shows, when the container body (16) is turned and the container opening is released, the retaining ring (54) slides down from the neck part (22) and detaches from the container.(reference has all the claimed structure to accomplish this functional language)  
With respect to claim 16, Weiler shows characterized in that the filled container body (16) together with the neck part (22) and the head part (29) is manufactured by means of a blow molding, filling and sealing process.   (see MPEP product by process limitation)
Allowable Subject Matter
Claim7,10,15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736